DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 06/30/2022. New claim 23 was added. Claims 1-23 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant argues, page 17 of the remarks, “[but] even if the content of LeMay’s memory tag 132 can be considered to be security data, nothing in LeMay discusses that in response to determining that the memory tag (or even the memory location, associated with the tag 132, that contains the indirect branch target), a further determination is made of ‘whether execution of the process involves access of one or more memory locations in the accessed memory element containing the security data.’ Indeed, other than the tag (typically a single bit) in memory 132, neither the rest of the tag nor any portion of the memory location in memory 130 that holds the associated indirect target branch includes any security data whatsoever. The only content of the associated memory location in memory 130 is entirely dedicated to holding the content of the indirect branch target. As such, once the memory tag 132 has been accessed (to determine the value of what the Examiner equates to be security data), there is no other related security data left to check in order to determine whether locations within the memory tag 132 or the related memory location in memory 130 have been accessed.”
The Examiner respectfully disagrees. It appears to the Examiner that Applicant’s interpretation of LeMay is flawed because Applicant is interpreting LeMay’s tag as a single bit, and as such, loading of a single bit of data cannot allow checking of one or more other memory locations that contain security data. 
The Examiner submits that LeMay’s tag 132 includes tag bits or other data associated with addresses in the main memory 130, and pages of memory may be capable of storing memory tags, para 0021 and FIG. 1. In block 308 (FIG. 3), the computing device 100 may perform one or more heuristic checks to determine whether the attempted branch using an untagged indirect branch target holder was caused by malicious software or by some legitimate software. In response, the method may generate a fault, para 0036 and FIG. 3. On the other hand, if a memory tag is set for the indirect branch target holder, the computing device 100 determines whether the current indirect branch instruction is a call instruction, para 0037 and FIG. 3. FIG. 4 is a method 400 for loading or accessing tag memory 132, para 0042 and FIG. 4. In block 408, the computing device 100 may load the memory tag from a part of the main memory 130 that has been reserved for memory tags, para 0045 and FIG. 4. For example, a page of tag memory may be loaded since memory pages may be capable of storing memory tags, para 0021 and FIG. 1. A mapping may be defined from the addresses of memory locations being tagged (i.e., memory locations that hold indirect branch targets and/or return addresses) to the location in the tag memory that contains the applicable tags, para 0045 and FIG. 4. Accordingly, the tag memory 132 (which is loaded from main memory 130) comprises a plurality of tag bits or other data where each of the tag bit or the other data stores security information corresponding to an indirect branch target and/or return address. In block 308 (FIG. 3), the computing device 100 may perform one or more heuristic checks to determine whether the attempted branch using an untagged indirect branch target holder was caused by malicious software or by some legitimate software. In response, the method may generate a fault, para 0036 and FIG. 3. On the other hand, if a memory tag is set for the indirect branch target holder, the computing device 100 determines whether the current indirect branch instruction is a call instruction, para 0037 and FIG. 3.
Applicant argues, page 20 of the remarks, “[the] tag information in memory 132 does not indicate specific locations within an associated memory address in memory 130 that contains security data.”
The Examiner respectfully disagrees. “When tags are stored in a part of the main memory 130, a mapping may be defined from the addresses of memory locations being tagged (i.e. memory locations that hold indirect branch targets and/or return addresses) to the location in the tag memory that contains the applicable tags. For example, that mapping may be a direct offset into the tag memory that is computed based on the offset of the linear address, guest physical address, or host physical address of the memory location being tagged. The latter offset may be relative to 0, some other base address, or the base address of the containing unit of memory, such as the beginning of a page.” Paragraph [0045] of LeMay. 
In view of the foregoing remarks, independent claims 1, 5, 15, and 22 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9-11, 13, 15-16, 18, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeMay US 2016/0170769 (“LeMay”).
As per independent claim 1, LeMay teaches A method (A computing device 100 may execute a method 300 for executing an indirect branch instruction, para 0033 and FIG. 3) comprising:
accessing during execution of a process a memory element (The computing device 100 may determine the indirect branch target by loading data from a memory location that holds the indirect branch target and performing arithmetic operation or any combination of operations (block 302 of FIG. 3). In block 304, the computing device 100 loads a memory tag corresponding to the indirect branch target holder, para 0033 and FIG. 3. To elaborate further in view of Applicant’s arguments, FIG. 4 is a method 400 for loading or accessing tag memory 132, para 0042 and FIG. 4. In block 408, the computing device 100 may load the memory tag from a part of the main memory 130 that has been reserved for memory tags, para 0045 and FIG. 4. For example, a page of tag memory may be loaded since memory pages may be capable of storing memory tags, para 0021 and FIG. 1);
determining whether data stored in the accessed memory element includes security data representative of locations that, if accessed, indicate a potential system violation condition (In block 308 (FIG. 3), the computing device 100 may perform one or more heuristic checks to determine whether the attempted branch using an untagged indirect branch target holder was caused by malicious software or by some legitimate software. In response, the method may generate a fault, para 0036 and FIG. 3. On the other hand, if a memory tag is set for the indirect branch target holder, the computing device 100 determines whether the current indirect branch instruction is a call instruction, para 0037 and FIG. 3);
determining, in response to a determination that the accessed memory element includes the security data, whether execution of the process involves access of one or more memory locations in the accessed memory element containing the security data (In block 308 (FIG. 3), the computing device 100 may perform one or more heuristic checks to determine whether the attempted branch using an untagged indirect branch target holder was caused by malicious software or by some legitimate software. In response, the method may generate a fault, para 0036 and FIG. 3. On the other hand, if a memory tag is set for the indirect branch target holder, the computing device 100 determines whether the current indirect branch instruction is a call instruction, para 0037 and FIG. 3. To elaborate further in view of Applicant’s arguments, FIG. 4 is a method 400 for loading or accessing tag memory 132, para 0042 and FIG. 4. In block 408, the computing device 100 may load the memory tag from a part of the main memory 130 that has been reserved for memory tags, para 0045 and FIG. 4. For example, a page of tag memory may be loaded since memory pages may be capable of storing memory tags, para 0021 and FIG. 1. A mapping may be defined from the addresses of memory locations being tagged (i.e., memory locations that hold indirect branch targets and/or return addresses) to the location in the tag memory that contains the applicable tags, para 0045 and FIG. 4);
performing one or more remedial actions in response to a determination that the one or more memory locations in the memory element containing the security data are being accessed (In block 308, the computing device 100 generates a fault to a privileged software 214. The privileged software 214 may perform one or more security operations. For example, the privileged software 214 may terminate unprivileged software executed by the computing device 100, log a security violation, notify one or more users, and/or perform any other appropriate security operation, para 0036 and FIG. 3).
As per dependent claim 2, LeMay discloses the method of claim 1. LeMay teaches wherein determining whether the data stored in the accessed memory element includes the security data comprises: determining if a flag associated with the accessed memory element is set (In block 304, the computing device 100 loads a memory tag corresponding to the indirect branch target holder. The memory tag may be embodied as any bit, binary value, or other value associated with an address in the memory 130 and capable of being “set” and “cleared”, para 0034 and FIG. 3. In block 306, the computing device 100 determines if the memory tag associated with indirect branch target holder is set. If the memory tag is set, the method 300 advances to block 310. If the memory tag is not set, the method 300 branches to block 308, para 0035 and FIG. 3).
As per dependent claim 4, LeMay discloses the method of claim 2. LeMay teaches wherein determining whether execution of the process involves access of one or more memory locations in the accessed memory element containing the security data comprises: determining, in response to a determination that the flag associated with the accessed memory element is set, locations of the one or more memory locations containing the security data based on a location indicator structure associated with the memory element, indicating the locations of the one or more memory locations (A mapping may be defined from the addresses of memory locations being tagged (i.e., memory locations that hold indirect branch targets and/or return addresses) to the location in the tag memory that contains the applicable tags, para 0045 and FIG. 1).
As per independent claim 5, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1 and dependent claims 2 and 4.
As per other claim limitations, LeMay teaches wherein the location indicator structure comprises a memory structure with a length in bits corresponding to a number of bytes of the memory element, wherein each of the bits of the memory structure is configured to be set to indicate that a respective byte of the memory element associated with that each of the bits contains at least a portion of the security data (A location in the tag memory 132 may or may not exist for each byte of the memory 130 being tagged. For example, in some embodiments, a single tag may apply to a 4-byte or 8-byte region of the memory 130. The surrounding tags may be left unset so that a fault to the privileged software 214 and/or the unprivileged software 222 if allowable may be generated to provide that software 214, 222 with an opportunity to determine whether that indirect branch target and/or return address is authorized, para 0049).
As per dependent claim 9, LeMay discloses the method of claim 1. LeMay teaches wherein performing one or more remedial actions comprises one or more of: raising an exception, disabling the process, or notifying a user of the potential system violation condition (In block 308, the computing device 100 generates a fault to a privileged software 214. The privileged software 214 may perform one or more security operations. For example, the privileged software 214 may terminate unprivileged software executed by the computing device 100, log a security violation, notify one or more users, and/or perform any other appropriate security operation, para 0036 and FIG. 3).
As per dependent claim 10, LeMay discloses the method of claim 1. LeMay teaches wherein determining whether the data stored in the accessed memory element includes security data comprises: determining by a hardware-based detection circuit coupled to L1-level cache memory elements whether a bit associated with the accessed memory element is set (The method 300 may be supported by hardware of processor 120, such as by the tagged memory support 122, para 0033 and FIGS. 1 and 3. The tagged memory support 122 may include processor instructions and may also include indirect branch processor instructions, para 0019 and FIG. 1).
As per dependent claim 11, LeMay discloses the method of claim 1. LeMay teaches wherein performing the one or more remedial actions in response to the determination that the one or more memory locations in the accessed memory element containing the security data are being accessed comprises: triggering another process with a higher or same privilege level as a particular privilege level associated with the process, to handle occurrence of the potential system violation condition (In block 308, the computing device 100 generates a fault to a privileged software 214. The privileged software 214 may perform one or more security operations. An interrupt may be generated or other mechanism of invoking a security software at the same privilege level as the software being protected, para 0036 and FIG. 3).
As per dependent claim 13, LeMay discloses the method of claim 1. LeMay teaches wherein the security data is stored in one or more memory locations within memory regions allocated for storing data structures (The memory 130 may be embodied as any type of volatile or non-volatile memory or data storage capable of performing the functions described herein. In operation, the memory 130 may store various data and software used during operation of the computing device 100 such operating systems, applications, programs, libraries, and drivers, para 0021 and FIG. 1).
As per claims 15-16 and 18, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4. See FIG. 1 of LeMay for a computing device 100 comprising processor 120 and memory 130.
As per independent claim 22, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable medium, see para 0015 of LeMay.
As per dependent claim 23, this claim is rejected based on arguments provided above for similar rejected independent claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay in view of Branco et al. US 2018/0181499 (“Branco”).
As per dependent claim 6, LeMay discloses the method of claim 1. LeMay teaches further comprising: retrieving from another memory device initial data content to store in the memory element (When loading data from a specified address in the main memory 130, the processor 120 may automatically load the associated memory tag into a register, para 0047);
setting a bit associated with the memory element to a value indicating the memory element storing the resultant reformatted data includes the security data (The computing device 100 may generate a hardware command to set the tag in the tag memory 132, para 0050).
LeMay may not explicitly disclose, but in an analogous art in the same field of endeavor, Branco teaches in response a determination that the retrieved data content includes the security data: reformatting the retrieved initial data content to a resultant reformatted data content comprising re-arranged actual data, re-arranged and re-formatted security data, and location data identifying locations of the security data in the retrieved initial data content (A data unit 168 may be encrypted to generate an encrypted data unit 172, para 0037. Location-specific parity bits may be encrypted with location-specific parity keys, para 0021).
Given the teaching of Branco, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of LeMay with “in response a determination that the retrieved data content includes the security data: reformatting the retrieved initial data content to a resultant reformatted data content comprising re-arranged actual data, re-arranged and re-formatted security data, and location data identifying locations of the security data in the retrieved initial data content”. The motivation would be that a computing device may detect and prevent an attack, para 0017 of Branco.
As per dependent claim 7, LeMay in combination with Branco discloses the method of claim 6. LeMay may not explicitly disclose, but Branco teaches wherein reformatting the retrieved initial data content comprises: identifying one or more locations within the retrieved initial data content comprising the security data (Location-specific parity bits may be encrypted with location-specific parity keys, para 0021);
determining, based on values of portions comprising the actual data within the retrieved initial data, a unique sentinel value, different from any of the values of the portions comprising the actual data, to represent the reformatted security data (A data unit 168 may be encrypted to generate an encrypted data unit 172, para 0037);
storing at a header portion of the memory element the unique sentinel value and location information identifying the locations of the security data within the retrieved initial data content (Location-specific parity bits may be encrypted with location-specific parity keys, para 0021. A data unit 168 may be encrypted to generate an encrypted data unit 172, para 0037).
The same motivation that was utilized for combining LeMay and Branco as set forth in claim 6 is equally applicable to claim 7. 
As per dependent claims 19-20, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 6-7.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LeMay in view of Knowles US 2005/0005265 (“Knowles”).
As per dependent claim 12, LeMay discloses the method of claim 11. LeMay may not explicitly disclose, but in an analogous art in the same field of endeavor, Knowles teaches wherein triggering the other process comprises: communicating to the other process information about access of the memory element, including one or more of: a program counter value (When level 2 precision is applied, at decode time it is determined that particular instruction will trigger an exception and an exception handler will require a precision program counter value.  The exception handler may be passed a precise program counter value, para 0048), timing information for the access of the memory element, or other information (When level 3 precision is applied, an instruction that causes an exception, the exception requires the context or state beyond the program counter value, para 0050).
Given the teaching of Knowles, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of LeMay with “wherein triggering the other process comprises: communicating to the other process information about access of the memory element, including one or more of: a program counter value, timing information for the access of the memory element, or other information”. The motivation would be that the method expedites program code conversion, para 0016 of Knowles.
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay in view of Bing et al. US 2014/0189683 (“Bing”).
As per dependent claim 14, LeMay discloses the method of claim 1. LeMay may not explicitly disclose, but in an analogous art in the same field of endeavor, Bing teaches further comprising: controlling the security data stored in the memory element through execution of an instruction set architecture instruction ‘BLOC R1, R2, R3’, configured to blacklist memory locations at byte granularity and raise a privileged exception upon misuse of blacklisted locations (Blacklisted values may represent physical addresses of paging structure identification (PSI) and/or page directory base for processes or tasks of interest for close monitoring purposes. This may allow more close monitoring of the behavior of these programs and allow attempted modifications to PSI storage locations to be trapped to a VMM when they match the blacklist. The paging structure identification and/or page directory base for such types of processes may be added to the blacklist values by a user or privileged software during runtime, para 0038, and therefore the blacklist is created through the execution of an instruction), wherein R1 represents identity of a first register storing a pointer value pointing to a starting address of the memory element in a virtual address space (The CR3 register may include the base address of a page directory pointer table, para 0064 and FIG. 7), R2 represents identity of a second register storing a flag value indicating whether the memory element includes the security data (Each of the physical register files represent one or more physical register files. The scalar registers store scalar values, para 0076), and R3 represents identity of a third register storing a mask identifying the one or more location in the memory element comprising the security data (Physical registers include a write mask register, para 0076).
Given the teaching of Bing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of LeMay with “further comprising: controlling the security data stored in the memory element through execution of an instruction set architecture instruction ‘BLOC R1, R2, R3’, configured to blacklist memory locations at byte granularity and raise a privileged exception upon misuse of blacklisted locations, wherein R1 represents identity of a first register storing a pointer value pointing to a starting address of the memory element in a virtual address space, R2 represents identity of a second register storing a flag value indicating whether the memory element includes the security data, and R3 represents identity of a third register storing a mask identifying the one or more location in the memory element comprising the security data”. The motivation would be that the blacklist PSI values allow a set of PSI values to be reserved or held back from one or more virtual machines such that it may offer improved performance, para 0065 of Bing.
As per dependent claim 21, this claim is rejected based on arguments provided above for similar rejected dependent claim 14.
Claims 3, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay in view of Branco and in further view of Magoshi US 2003/0208658 (“Magoshi”).
As per dependent claim 3, LeMay discloses the method of claim 2. LeMay does not explicitly teach “wherein the flag includes one or more of: a cache overhead bit associated with a cache line in cache memory when the memory element is a cache-line memory element, an error correction code (ECC) bit located in an ECC section of a first DRAM memory device or cache memory implementing ECC functionality when the memory element is a memory element of the first DRAM device or a cache memory, or a reserved bit in a second DRAM memory device without an ECC section when the memory element is a memory element of the second DRAM memory device”.
However, in an analogous art in the same field of endeavor, Branco teaches an error correction code (ECC) bit located in an ECC section of a first DRAM memory device or cache memory implementing ECC functionality when the memory element is a memory element of the first DRAM device or a cache memory (Data buffers 204A, 204B, 204C, 204N may be in communication with respective DRAM arrays 202A, 202B, 202C, 202N to receive cache lines from and provide cache lines to DRAM memory elements at the DRAM arrays 202A, 202B, 202C, 202N. For example, a memory controller 210 may instruct a DRAM array 202A, 202B, 202C, 202N to provide data stored at a particular memory element (e.g., a cache line) to its corresponding data buffer 204A, 204B, 204C, 204N. In some examples, data provided to the data buffers 204A, 204B, 204C, 204N may include a cache line as well as a stored set of ECC bits for the cache line. The set of ECC bits may be stored at the same memory element that also stores the corresponding cache line, para 0044),
or a reserved bit in a second DRAM memory device without an ECC section when the memory element is a memory element of the second DRAM memory device (Data buffers 204A, 204B, 204C, 204N may be in communication with respective DRAM arrays 202A, 202B, 202C, 202N to receive cache lines from and provide cache lines to DRAM memory elements at the DRAM arrays 202A, 202B, 202C, 202N. For example, a memory controller 210 may instruct a DRAM array 202A, 202B, 202C, 202N to provide data stored at a particular memory element (e.g., a cache line) to its corresponding data buffer 204A, 204B, 204C, 204N. In some examples, data provided to the data buffers 204A, 204B, 204C, 204N may include a cache line as well as a stored set of ECC bits for the cache line. The set of ECC bits may be stored at the same memory element that also stores the corresponding cache line, para 0044).
Given the teaching of Branco, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of LeMay with “an error correction code (ECC) bit located in an ECC section of a first DRAM memory device or cache memory implementing ECC functionality when the memory element is a memory element of the first DRAM device or a cache memory, or a reserved bit in a second DRAM memory device without an ECC section when the memory element is a memory element of the second DRAM memory device”. The motivation would be that a computing device may detect and prevent an attack, para 0017 of Branco.
LeMay and Branco may not explicitly disclose, but in an analogous art in the same field of endeavor, Magoshi teaches wherein the flag includes one or more of: a cache overhead bit associated with a cache line in cache memory when the memory element is a cache-line memory element (A valid flag is associated with a cache line that indicates whether or not the data of the cache line is valid or invalid, paras 0050 and 0063).
Given the teaching of Magoshi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of LeMay and Branco with “wherein the flag includes one or more of: a cache overhead bit associated with a cache line in cache memory when the memory element is a cache-line memory element”. The motivation would be that the method and system improve memory efficiency, increase throughput and improve the quality of the overall data processing performed by the system, para 0011 of Magoshi.
As per dependent claim 8, LeMay in combination with Branco discloses the method of claim 6. LeMay and Branco may not explicitly disclose, but in an analogous art in the same field of endeavor, Magoshi teaches wherein the memory element includes an L2 level or higher- level memory element, and wherein retrieving from the other memory device the initial data content comprises retrieving from an L1 level cache memory the initial data content upon eviction of an L1 cache line containing the initial data content (A cache line which is not in L1 cache results in a hit in an L2 cache, para 0047).
Given the teaching of Magoshi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of LeMay and Branco with “wherein the memory element includes an L2 level or higher- level memory element, and wherein retrieving from the other memory device the initial data content comprises retrieving from an L1 level cache memory the initial data content upon eviction of an L1 cache line containing the initial data content”. The motivation would be that the method and system improve memory efficiency, increase throughput and improve the quality of the overall data processing performed by the system, para 0011 of Magoshi.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZUBAIR AHMED/Examiner, Art Unit 2132           

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132